                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION


TOWER HILL PRIME
INSURANCE COMPANY,

              Plaintiff,

v.                                                     Case No. 2:21-cv-350-JLB-NPM

THERMA-STOR LLC,

              Defendant.



 Judge:           Nicholas P. Mizell            Counsel for        Mary Grecz
                                                Plaintiff
 Deputy           Wendy Winkel                  Counsel for        Brian C. Hough
 Clerk:                                         Defendant:         Traci McKee
 Court            Digital                       Interpreter        n/a
 Reporter
 Date/Time        June 24, 2021                 Total Time         9 minutes
                  10:45- 10:54 AM

Court discussed case management and scheduling deadlines and other issues regarding
case management.

Oral motion for extension of time to file a notice of selected mediator. Court grants
motion. Within 2 weeks, parties are directed to file a notice of selected mediator who is
certified in the Middle District. If the selected mediator is not certified in the Middle
District, briefly explain in the notice why that mediator was chosen.

Oral motion by Plaintiff to set a Fabre notice deadline. Court grants motion. Deadline is
October 15, 2021.

Scheduling Order to issue.
